Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/25/2020 & 04/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 09/24/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-14, 16, 18-20, 23 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (U.S. Publication 2010/0201837) in view of YU et al. (U.S. Publication 2018/0005054)
1 & 13-14, Won discloses a method for video searching, comprising: receiving an ith image frame, i being a positive integer (S100-S110, Fig. 13 & [0070-0072] discloses capturing a user selected # of photographs); and generating a detection block corresponding to the subject (S160, Fig. 13 & [0072] a user setting a detection area where the object to be detected exists by designating a partial area in the image); and in subsequent image frames of the ith image frame, tracking the subject according to the location of the subject in the ith image frame (See S190, Fig. 13 & [0074] discloses wherein the object location is monitored…if YES…process returns to S170, Fig. 13), and adjusting the detection block according to a tracking result (S210, Fig. 13 & [0074] discloses the object is tracked by changing the detection area according to the movement of the object).
Won discloses a user setting a detection area where the object to be detected exists by designating a partial area in the image.
Won is silent to extracting a location and a classification of a subject in the ith image frame.
However, YU’s [0056] & Fig.1-4 discloses extracting a location and a classification of a subject in the ith image frame. (See [0065] discloses features of an object appearing a scene image may be extracted…the object may be classified as an obstacle, other vehicle, a roadbed, a fence, a green belt and so on….also object tracking (e.g. location tracking) may be performed based on the object unique identifiers.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Won’s disclosure to include the above limitations in order to automate object tracking functions. 

2, 18 & 25, Won in view of YU discloses everything as disclosed in claims 1 & 13-14. In addition, Won discloses receiving an (i+M)th image frame, M being a positive integer; determining whether a subject in the (i+M)th image frame changes relative to the subject in the ith image frame; and in response to changing, regenerating a detection block according to the subject detected in the (i+M)th image frame, and re-tracking the subject in the (i+M)th image frame. (S210, Fig. 13 & [0074] discloses the object is tracked by changing the detection area according to the movement of the object)(As to M being a positive integer, examiner submits this process is done on all frames tracked, odd and even)
As to claims 3, 19 & 26, Won in view of YU discloses everything as disclosed in claims 1 & 13-14. In addition, Won discloses wherein in the subsequent image frames of the ith image frame, tracking the subject according to the location of the subject in the ith image frame comprises: obtaining an (i+n)th image frame after the ith image frame, n being a positive integer; and tracking the subject according to the location of the subject in the (i+n)th image frame. (S210, Fig. 13 & [0074] discloses the object is tracked by changing the detection area according to the movement of the object)(As to M being a positive integer, examiner submits this process is done on all frames tracked, odd and even)
As to claims 4, 20 & 27, Won in view of YU discloses everything as disclosed in claims 3, 19 & 26. In addition, Won discloses obtaining image frames between the (i+1)th image frame and an (i+n-1)th image frame as reference image frames; and verifying the tracking of the subject according to the reference image frames. (S210, Fig. 13 & [0074] discloses the object is tracked by changing the detection area according to the movement of the object.  Examiner submits prior images are used as reference images to track objects)(As to M being a positive integer, examiner submits this process is done on all frames tracked, odd and even)
As to claims 16 & 23, Won in view of YU discloses everything as disclosed in claims 1 & 13. In addition, Won discloses determining whether the location of the subject in one subsequent image frame is different from the location of the subject in the ith image frame; in response to determining that the location of the subject in the subsequent image frame is different from the location of the subject in the ith image frame, adjusting the detection block according to the location of the subject in the subsequent image frame. (S210, Fig. 13 & [0074 & corresponding paragraphs] discloses the object is tracked by changing and displaying the detection area according to the movement of the object).
Claims 5, 17, 21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over
Won et al. (U.S. Publication 2010/0201837) in view of YU et al. (U.S. Publication 2018/0005054), as applied in claims 1 & 13 above, further in view of SAWHNEY et al. (U.S. Publication 2019/0392212)
As to claims 5 & 21, Won in view of YU discloses everything as disclosed in claims 1 & 13 but is silent to wherein a plurality of subjects are comprised and a plurality of detection blocks are generated.
However, SAWHNEY’s Fig. 3a & [0042-0043] discloses wherein a plurality of subjects (311/316, Fig. 3B) are comprised and a plurality of detection blocks (321/326, Fig. 3B) are generated. (See Abstract wherein automatically detected objects are also automatically classified)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Won in view of YU’s disclosure to include the above limitations in order to isolate relevant data for later processing. 
As to claims 17 & 24, Won in view of YU & SAWHNEY discloses everything as disclosed in claims 5 & 21. In addition, SAWHNEY discloses wherein the plurality of subjects have respective unique identification identifiers. (See Abstract wherein automatically detected objects are also automatically classified)
Claims 6 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over
Won et al. (U.S. Publication 2010/0201837) in view of YU et al. (U.S. Publication 2018/0005054), as applied in claims 1 & 13 above, further in view of SUNDARESAN et al. (U.S. Publication 2019/0114804)
As to claims 6 & 22, Won in view of YU discloses everything as disclosed in claims 1 & 13 but is silent to wherein in the subsequent image frames of the ith image frame, tracking the subject according to the location of the subject in the ith image frame comprises: obtaining brightness of each subsequent image frame; in response to determining that a difference between the brightness of two adjacent image frames is greater than or equal to a first preset threshold, calling a kernelized correlation filters tracking algorithm to track the subject according to the location of the subject in the ith image frame; and in response to determining that a difference between the brightness of two adjacent image frames is less than the first preset threshold, calling an optical flow tracking algorithm to track the subject according to the location of the subject in the ith image frame.
However, SUNDARESAN’s [0059-0067] discloses wherein in the subsequent image frames of the ith image frame, tracking the subject according to the location of the subject in the ith image frame comprises: obtaining brightness of each subsequent image frame; in response to determining that a difference between the brightness of two adjacent image frames is greater than or equal to a first preset threshold, calling a kernelized correlation filters tracking algorithm to track the subject according to the location of the subject in the ith image frame; and in response to determining that a difference between the brightness of two adjacent image frames is less than the first preset threshold, calling an optical flow tracking algorithm to track the subject according to the location of the subject in the ith image frame. (See [0061-0062, 0065] discloses the use of optical flow based trackers based on kernelized correlation filters correlated with brightness variations.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Won in view of YU’s disclosure to include the above limitations in order to incorporate neural network algorithms in object tracking.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661